       Case 1:19-cv-04355-VM-GWG Document 768 Filed 01/27/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,                                           :

                 Plaintiff,                                   :    ORDER

        -v.-                                                  :    19 Civ. 4355 (VM) (GWG)

COLLECTOR’S COFFEE INC., et al.,                              :

                  Defendants.                                  :
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        The Securities and Exchange Commission (“SEC”) has moved for contempt and other

sanctions against Mykalai Kontilai (“Mykalai). In a Report and Recommendation issued today,

we address the request for sanctions based on the Court’s contempt powers and under the

inherent power of the Court. The SEC has also asked for discovery sanctions under Rule 37,

which we address in this Order. We use the same short form citations to documents in the record

that are used in the Report and Recommendation.

I. Background

        The SEC seeks sanctions pursuant to Fed. R. Civ. P. 37(b)(2)(A) based on Mykalai’s

alleged violation of an order this Court issued on July 6, 2020. See Order (Docket # 427) (“July

6 Order”). In the July 6 Order, the Court addressed the SEC’s and other parties’ claims that

Mykalai had interposed improper objections to discovery requests, including requests for

production and interrogatories.

        As to the requests for production, the Court found Mykalai’s objections to be improper

and ordered as follows:


                                                         1
       Case 1:19-cv-04355-VM-GWG Document 768 Filed 01/27/21 Page 2 of 8




        [T]he Court will give Kontilai the opportunity to file new responses to the
        discovery requests within 7 days of the date of this Order as long as the responses
        (1) do not raise the asylum objections and (2) comply with the Federal Rules of
        Civil Procedure. If any document is being withheld on the basis of privilege, a
        privilege log must be filed at the same time as the discovery response. If no new
        responses are filed, all remaining objections are deemed waived and any
        interrogatory responses and documents shall be produced within 3 business days
        thereafter.

July 6 Order at 3.

        There were also disputes about requests for admissions. The Court ruled that Mykalai’s

responses to those requests were improper in various ways and ultimately ruled as follows:

        Kontilai is given leave to file new responses to the requests for admissions within
        7 days of the date of this Order provided the new responses comply with this
        Order and the Federal Rules of Civil Procedure. If he fails to do so, all objections
        will be deemed waived and responses to the requests for admission will be due 3
        business days thereafter.

Id. at 4.

        Notwithstanding this clear order, Mykalai did not timely make the required responses,

which were due on July 20, 2020. See Docket # 442 (extending due date to July 20, 2020).

Instead, as alleged by the SEC and not controverted by Mykalai, “Mykalai never responded to

the outstanding request for the production of documents and only provided responses to the

requests for admission over two months later.” SEC Br. at 31. The SEC argues that “[b]y

operation of Rule 36(a), the requests for admission are deemed admitted and not at issue here.”

SEC Reply at 23. The SEC also asks that the Court find that certain facts are established because

of Mykalai’s failure to respond to the requests for production and to preclude Mykalai from

offering certain evidence in a summary judgment motion. See SEC Br. at 65-67.

        Mykalai does not dispute the fact that the deadline passed without his response. Instead,

he states that “[t]he record reflects that, while Mykalai did not meet this deadline, he reasonably

attempted to comply with the Order to the best of his ability.” MK Reply at 62. Specifically,
                                                2
      Case 1:19-cv-04355-VM-GWG Document 768 Filed 01/27/21 Page 3 of 8




Mykalai argues that his failure to comply should be excused because of “the protracted and

contentious dispute surrounding Mr. Sessa and Mr. Alva’s withdrawal, the ongoing controversy

over the status of Mykalai’s litigation file and documents, and the insurance company’s delay in

approving new counsel . . . .” Id. at 64. He also argues that he cannot “be held responsible for

work of his former attorneys given that he was overseas with only sporadic internet

connections,” and that the SEC’s failure to question Sessa at the hearing about the July 6 Order

waived the argument. Id. at 62.

       Mykalai’s only explanation for his continuing failure to respond to the SEC’s requests for

production is that the dispute between his new counsel and “prior counsel regarding his client

file and documents . . . does not appear to have been resolved even as of now.” MK Br. at 41.

       As for the requests for admissions, Mykalai argues that Fed. R. Civ. P. 36(a)(3) “applies

when a party serves no response at all, not when a party serves a response that is later ordered to

be supplemented,” and points to the July 6 Order, which stated that “‘all objections will be

deemed waived,’ not that the requests are deemed admitted.” MK Reply at 85. Mykalai argues

that the SEC has acknowledged that he in fact responded to “the SEC’s requests for admission at

the end of September [2020]” and that while “[t]he SEC claims that the responses contained

improper objections and did not comply with the Court’s July 6, 2020 Order, the SEC has not

identified any basis for this assertion.” Id. at 64. Later in his Reply, however, Mykalai admits

that he “duplicated” his responses to the Requests for Admissions because “he was unable to

obtain the initial responses from his former counsel,” but argues that because the SEC “did not

challenge those responses,” it “implicitly conced[ed] that they satisfied Mr. Kontilai’s discovery

obligations.” Id. at 85.



                                                 3
      Case 1:19-cv-04355-VM-GWG Document 768 Filed 01/27/21 Page 4 of 8




II. Rule 37 Standard

       Rule 37(b)(2) provides, in relevant part, that if a party “fails to obey an order to provide

or permit discovery, . . . the court where the action is pending may issue further just orders,”

including “directing that the matters embraced in the order or other designated facts be taken as

established for purposes of the action, as the prevailing party claims,” and “prohibiting the

disobedient party from supporting or opposing designated claims or defenses, or from

introducing designated matters in evidence.” Fed. R. Civ. P. 37(b)(2).

       Discovery sanctions fulfill three purposes: (1) to “ensure that a party will not benefit from

its own failure to comply”; (2) to “seek to obtain compliance with the particular order issued”;

and (3) “to serve a general deterrent effect” — that is, to deter future litigants from failing to

comply with discovery rules and orders. Update Art, Inc. v. Modiin Publ’g Ltd., 843 F.2d 67, 71

(2d Cir. 1988). In crafting an appropriate sanction, courts consider factors such as “(1) the

willfulness of the non-compliant party or the reason for noncompliance; (2) the efficacy of lesser

sanctions; (3) the duration of the period of noncompliance, and (4) whether the non-compliant

party had been warned of the consequences of noncompliance.” S. New England Tel. Co. v.

Glob. NAPs Inc., 624 F.3d 123, 144 (2d Cir. 2010) (citations and quotation marks omitted).

III. Discussion

       A. Requests for Admission

       The July 6 Order did not simply order that Mykalai’s responses “be supplemented” as

Mykalai would have it. MK Reply at 85. Rather, it found that “[v]irtually every objection [to

the requests for admissions] is improper for one reason or another,” and thus ordered Mykalai to

file “new” responses that “comply with this Order and the Federal Rules of Civil Procedure” by a

deadline later extended to July 20, 2020. See July 6 Order at 3-4; Docket # 442. The July 6

                                                   4
      Case 1:19-cv-04355-VM-GWG Document 768 Filed 01/27/21 Page 5 of 8




Order was clear that failure to make the response by the deadline would cause “all objections [to]

be deemed waived”; it also stated that new “responses to the requests for admission will be due 3

business days thereafter.” July 6 Order at 4. Mykalai did not file the Court-ordered new

responses by the July 20 deadline and thus, absent the Court’s excusing that conduct, his prior

objections were deemed waived. Also, because he did not respond to the requests by the

deadline permitted in the July 6 Order, all requests for admissions would be deemed admitted.

See Fed. R. Civ. P. 36(a)(3) (“A matter is admitted unless” within the applicable deadline “the

party to whom the request is directed serves on the requesting party a written answer or objection

addressed to the matter and signed by the party or its attorney.”).

       The parties agree that Mykalai gave belated responses to the requests for admissions in

September 2020, though the parties have not pointed to the responses in the record. Given

Mykalai’s assertions of the difficulties that arose when his former attorneys withdrew from the

case, see MK Reply at 62-64, 85, the Court might be prepared to accept as timely a response in

September to the requests for admission if Mykalai actually made an application for an

extension. The problem, however, is that the SEC asserts and Mykalai concedes that even these

late responses contained the identical objections previously ruled to be improper. See MK Reply

at 85. As a result, even if we granted an extension nunc pro tunc of the deadline in the July 6

Order to September 2020, the requests would still be deemed admitted for three separate reasons.

       First, Kontilai did not submit “new” responses as required by the July 6 Order. Under the

terms of the July 6 Order, any failure to submit “new” responses meant that his responses to the

requests were due 3 days later. No further response was made. Thus, by operation of Fed. R.

Civ. P. 36(a)(3), the requests were automatically “admitted.” Second, the Court already ruled in

the July 6 Order that responses identical to his September 2020 submission did not comply with

                                                 5
      Case 1:19-cv-04355-VM-GWG Document 768 Filed 01/27/21 Page 6 of 8




Rule 36. Under Fed. R. Civ. P. 36(a)(6), “[o]n finding that an answer does not comply with this

rule, the court may order . . . that the matter is admitted.” Thus, even accepting Mykalai’s

September 2020 responses as timely, we would order that the requests are admitted because they

did not comply with the requirements of Rule 36 for the reasons stated in the July 6 Order.

Third, Mykalai is subject to sanctions under Fed. R. Civ. P. 37(b)(2) for failing to comply with

the July 6 Order insofar as he failed to submit “new” responses or responses that comply with the

July 6 Order. An appropriate sanction for this violation of the Court’s July 6 Order is the one

identified in Fed. R. Civ. P. 37(b)(2)(i), which provides for an order “directing

that . . . designated facts be taken as established for purposes of the action, as the prevailing party

claims.” Any lesser sanction would be ineffective given the unmistakable and culpable failure to

comply with the Court’s Order.

       Accordingly, all the requests for admission are deemed admitted.

       B. Requests for Production

       As for the SEC’s requests for production, Mykalai admits that he failed to meet the

deadline to respond to the SEC’s requests, and does not contest the SEC’s assertion that he

“never responded to the outstanding request for the production of documents,” SEC Br. at 31,

arguing only that he “reasonably attempted to comply with the Court’s July 6, 2020 Order,” MK

Reply at 64. But Mykalai’s explanations for his failure to initially comply with the July 6

Order — which all relate to his efforts to obtain new counsel after his old counsel withdrew —

do not explain why, in the many months that have elapsed since the July 6 Order issued, he has

yet to comply with the outstanding requests. To the extent Mykalai relies upon his assertion that

the “lengthy dispute” between his current and prior counsel concerning his “client file and

documents . . . has not been resolved,” Mykalai does not explain what precisely prevented him

                                                  6
      Case 1:19-cv-04355-VM-GWG Document 768 Filed 01/27/21 Page 7 of 8




from responding to the document requests and what efforts he made to overcome any obstacles

to production. MK Br. at 41. But more importantly, he never sought an extension of the July 20,

2020, deadline after obtaining new counsel. The docket sheet demonstrates that Mykalai’s new

counsel has appeared in this case since August 25, 2020 (see Docket ## 527-28) and has had no

trouble advocating on his behalf and making applications on a host of other issues. Obviously,

counsel could at any time have sought an extension of the deadline in the July 6 Order.

Accordingly, the SEC has established that Mykalai has inexcusably violated the Court’s July 6

Order directing him to submit the responses to the document requests.

       The SEC’s requested sanctions are specifically contemplated by the text of Rule 37. See

Fed. R. Civ. P. 37(b)(2)(A) (a court may issue orders including “directing that the matters

embraced in the order or other designated facts be taken as established for purposes of the action,

as the prevailing party claims” and “prohibiting the disobedient party from supporting or

opposing designated claims or defenses, or from introducing designated matters in evidence”).

Indeed, “‘[d]irecting that the matters embraced in the order or other designated facts be taken as

established for purposes of the action, as the prevailing party claims’ is the least harsh sanction

under Rule 37(b)(2)(A).” Lenahan v. City of New York, 2020 WL 7059349, at *7 (S.D.N.Y.

Dec. 1, 2020). Mykalai does not argue that, if a violation is found, these sanctions are

inappropriate. See MK Reply at 85. The Court finds that any lesser sanction — such as ordering

Mykalai to respond once again to the SEC’s requests — would be ineffective given the length of

his noncompliance and his continued failure to comply.

       The Court would be prepared to find that the sanctions requested by the SEC — that the

Court find facts encompassed by the specific requests for production identified and preclude

particular arguments by Mykalai — were warranted provided they “relate to the particular claim

                                                  7
      Case 1:19-cv-04355-VM-GWG Document 768 Filed 01/27/21 Page 8 of 8




to which the discovery order was addressed.” Daval Steel Prod. v. M/V Fakredine, 951 F.2d

1357, 1366 (2d Cir. 1991). However, the SEC fails to give a full explanation of the nature of the

information sought by the requests, how those matters are tied to the particular facts that the SEC

seeks to have found, and how those facts relate to the claims in this case. Accordingly, the

SEC’s application is denied without prejudice to a new application that gives a more complete

explanation of the sanctions sought.

       SO ORDERED.

Dated: January 27, 2021
       New York, NY




                                                8
